DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,455,551 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 


Instant Application
U.S. Patent No. 10,455,551 B2
Claim 1. A method performed by a transmitting device in a wireless communication system, the method comprising: generating, by a PDCP entity of the transmitting device, a packet data convergence protocol (PDCP) packet and a duplicated PDCP packet which is same as the PDCP packet; delivering, from the PDCP entity, the PDCP packet to a first radio link control (RLC) entity of the transmitting device, and the duplicated PDCP packet to a second RLC entity of the transmitting device; delivering a first radio link control (RLC) packet corresponding to the PDCP packet from the first RLC entity to a medium access control (MAC) entity of the transmitting device, and a second RLC packet corresponding to the duplicated PDCP packet from the second RLC entity to the 


Claim 2. The method of claim 1, further comprising: receiving, from the base station, information for configuring a duplication of the PDCP PDU, wherein the PDCP PDU and the duplicated PDCP PDU are generated based on the information.
Claim 3. The method of claim 1, in case that the transmitting device is a base station, further comprising: transmitting, 


Claim 3. The method of claim 1, wherein the first RLC PDU and the second RLC PDU have different sequence numbers.
Claim 5. The method of claim 1, wherein one of the PDCP packet and the duplicated PDCP packet is discarded by a PDCP entity of the receiving device, in case that the other of the PDCP packet and the duplicated PDCP packet has been received by the receiving device before the one PDCP packet is received by the receiving device.
Claim 4. The method of claim 1, wherein one of the PDCP PDU and the duplicated PDCP PDU is discarded by a PDCP entity of the base station, in case that the other of the PDCP PDU and the duplicated PDCP PDU has been received by the base station before the one PDCP PDU is received by the base station.
Claim 6. The method of claim 1, wherein the first carrier and the second carrier have different frequencies.
Claim 5. The method of claim 1, wherein the first carrier and the second carrier have different frequencies.
Claim 7. A method performed by a receiving device in a wireless communication system, the method 


Claim 8. The method of claim 6, wherein a PDCP PDU corresponding to the first packet and a duplicated PDCP PDU corresponding to the second packet are generated by a PDCP entity of the terminal based on the information, and wherein the duplicated PDCP PDU is the same as the PDCP PDU.

Claim 8. The method of claim 6, wherein a PDCP PDU corresponding to the first packet and a duplicated PDCP PDU corresponding to the second packet are generated by a PDCP entity of the terminal based on the information, and wherein the duplicated PDCP PDU is the same as the PDCP PDU.
Claim 10. The method of claim 7, wherein a sequence number of the first RLC packet is different from a sequence number of the second RLC packet.
Claim 7. The method of claim 6, wherein a sequence number of RLC PDU is different from a sequence number of the second RLC PDU.
Claim 11. A transmitting device in a wireless communication system, the transmitting device comprising: a transceiver; and a controller configured to: transmit, to a receiving device via the transceiver, information for configuring a 


Claim 2. The method of claim 1, further comprising: receiving, from the base station, information for configuring a duplication of the PDCP PDU, wherein the PDCP PDU and the duplicated PDCP PDU are generated based on the information.
Claim 13. The transmitting device of claim 11, in case that the transmitting device is a base station, wherein the controller is further configured to transmit, to the receiving device via the transceiver, information for configuring a PDCP 

Claim 14. The transmitting device of claim 11, wherein the first RLC packet and the second RLC packet have different sequence numbers.
Claim 3. The method of claim 1, wherein the first RLC PDU and the second RLC PDU have different sequence numbers.
Claim 15. The transmitting device of claim 11, wherein one of the PDCP packet and the duplicated PDCP packet is discarded by a PDCP entity of the receiving device, in case that the other of the PDCP packet and the duplicated PDCP packet has been received by the receiving device before the one PDCP packet is received by the receiving device.
Claim 4. The method of claim 1, wherein one of the PDCP PDU and the duplicated PDCP PDU is discarded by a PDCP entity of the base station, in case that the other of the PDCP PDU and the duplicated PDCP PDU has been received by the base station before the one PDCP PDU is received by the base station.
Claim 16. The transmitting device of claim 11, wherein the first carrier and the second carrier have different frequencies.
Claim 5. The method of claim 1, wherein the first carrier and the second carrier have different frequencies.
Claim 17. A receiving device in a wireless communication system, the receiving device comprising: a transceiver; and a controller configured to: receive, via the 



Claim 19. The receiving device of Claim 17, in case that the receiving device is a base station, wherein the controller is further configured to transmit, to the transmitting device via the transceiver, information for configuring a PDCP duplication, wherein a PDCP packet corresponding to the first packet and a duplicated PDCP packet corresponding to the second packet are generated by a PDCP entity of the transmitting device based on the information, and wherein the duplicated PDCP packet is same as the PDCP packet.
Claim 8. The method of claim 6, wherein a PDCP PDU corresponding to the first packet and a duplicated PDCP PDU corresponding to the second packet are generated by a PDCP entity of the terminal based on the information, and wherein the duplicated PDCP PDU is the same as the PDCP PDU.

Claim 20. The receiving device of claim 17, wherein a sequence number of the first RLC packet is different from a sequence number of the second RLC packet.
Claim 7. The method of claim 6, wherein a sequence number of RLC PDU is different from a sequence number of the second RLC PDU.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467